On Remand
Before: Danhof, C.J., and N. J. Kaufman and D. C. Riley, JJ.
Per Curiam.
This case reappears by opinion and order of the Michigan Supreme Court of December 23, 1980, reversing our prior judgment at 94 Mich App 315; 288 NW2d 421 (1979), and remanding for determination of whether the corpus delicti of the added receiving and concealing charge was properly placed in evidence by the prosecution. 410 Mich 66; 299 NW2d 343 (1980).
The objection originally brought to this Court by defendant regarding his conviction of receiving or concealing stolen property was the assertion that the conviction was infirm because "the prosecution failed to establish the corpus delicti aliunde the appellant’s in-court admission”. We do not agree.
The evidence at trial showed that the robber fled in an automobile and that the complainant pursued him, enlisting along the way the aid of police officers who eventually stopped defendant and effectuated his arrest. One of the arresting officers testified that the automobile in which defendant was captured had been discovered by the police to have been stolen. In our opinion, a possessory offense, such as receiving or concealing stolen property, could be established by police testimony that the defendant was in possession of the stolen vehicle when apprehended. In addition, the record *717reflects that the parties and the trial court agreed to eliminate the element of the offense which requires that the property be identified as being the same property which had been stolen previously. It thus appears that there was sufficient evidence aliunde defendant’s in-court admissions to establish the corpus delicti of the offense in question.
Since the prosecution has met its evidentiary burden, defendant’s conviction on the added felony charge is reinstated. The trial court is affirmed.